Citation Nr: 0640086	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-20 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1972.  The veteran served in the Republic of Vietnam from 
June 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran testified before the undersigned Veteran's Law 
Judge at a videoconference hearing in December 2006; a 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has reported several PTSD stressors that occurred 
while stationed in Vietnam.  One of these reported incidents 
involved the intentional shooting of an American soldier by 
another American soldier.  At the veteran's videoconference 
hearing in December 2006, he testified that he had witnessed 
the incident.  The veteran recalled that the wounded soldier 
was a supply clerk and that the soldier who shot him was 
sentenced to the Long Bihn Jail.  The veteran recalled that 
this happened on December 31, 1971, but did not specify 
whether he was referring to the shooting or the sentencing.  
Nonetheless, the veteran has provided enough details of this 
stressor for the RO to conduct a search for the purpose of 
attempting to verify it.

The Board finds that VA has a duty to further assist the 
veteran in verifying the occurrence of this particular 
reported in-service stressor and obtaining relevant service 
records.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the U.S. Army and Joint 
Service Records Research Center (JSRRC) 
review the records for the 330th 
Transportation Company and the 765th 
Transportation Battalion for the period of 
December 1971 through January 1972 to 
determine whether a soldier intentionally 
shot another soldier or was convicted of 
doing so within that time.  

2.  Following the above, the RO must make 
a specific determination as to whether 
this stressors is sufficiently verified, 
based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.  

3.  Thereafter, the veteran's claim of 
entitlement to service connection for post-
traumatic stress disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



